Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00380-CV

                           Floyd LEEDER II and Kimberly Leeder,
                                      Appellants

                                               v.

 WELLS FARGO BANK N.A. as Trustee and Barclays Capital Real Estate, Inc. d/b/a HomEq
                                 Servicing,
                                 Appellees

                 From the 216th Judicial District Court, Kendall County, Texas
                                   Trial Court No. 09-364
                        Honorable N. Keith Williams, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       It is ORDERED that appellees Wells Fargo Bank N.A. as Trustee and Barclays Capital
Real Estate, Inc. d/b/a HomEq Servicing recover their costs of this appeal from appellants Floyd
Leeder II and Kimberly Leeder.

       SIGNED April 30, 2014.


                                                _____________________________
                                                Marialyn Barnard, Justice